DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 4/30/21 is acknowledged.  The traversal is on the ground(s) that the claims possess unity of invention.  This is found persuasive. The restriction is withdrawn. Claims 1-15 will be examined as follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An annotated copy of the IDS is attached to this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simske, et al. (WO 2014/0116222, herein Simske).1	Regarding claims 1, 9 and 14, Simske teaches a system, method2 and computer readable medium3 comprising: 	a stage identification portion to determine a stage in a progression of a progressive identifier (paragraph 0017); and 	an identifier encoding portion to encode or read the progressive identifier (paragraph 0018), 	wherein a number or percentage of bits of the progressive identifier encoded, or read as encoded, by the identifier encoding portion is uniquely associated with the stage in the progression (paragraph 0019).	Regarding claim 2, Simske teaches access rights associated with the progressive identifier for at least one user are based on the number or percentage of bits encoded (paragraph 0019).	Regarding claim 3, Simske teaches the stage identification portion is to determine the stage in the progression using the number or percentage of bits encoded in the progressive identifier (paragraph 0019).	Regarding claim 4, Simske teaches the identifier encoding portion is to selects the number or percentage of bits to be encoded based on the stage in the progression determined by the stage identification portion (paragraph 0019).	Regarding claim 5, Simske teaches the progressive identifier is one of two-dimensional bar code (paragraph 0014) or a quick read (QR) code.	Regarding claim 6, Simske teaches the identifier encoding portion is to encode the progressive identifier by changing selected bits of the progressive identifier to one of cyan, magenta, yellow, or a combination thereof (paragraph 0017).	Regarding claim 7, Simske teaches each stage of the progression corresponds to a position in a workflow (paragraph 0017).	Regarding claim 8, Simske teaches each stage of the progression corresponds to a position in a hierarchy (paragraph 0019).	Regarding claim 10, Simske teaches extracting security data from the progressive identifier (paragraph 0030); 	using the security data to obtain secure information, wherein the security data is available at or after a predetermined stage of the progression (paragraph 0030).	Regarding claim 11, Simske teaches performing an operation on the security data and a single-use string to release the secure information (paragraph 0030).	Regarding claim 13, Simske teaches modifying the progressive identifier to generate a modified progressive identifier, the modified progressive identifier having an increased number or percentage of encoded bits (paragraph 0017); 	forwarding the modified progressive identifier to a next stage in the progression, wherein the increased number or percentage of bits uniquely corresponds to the next stage; and repeating the assigning access rights at the next stage for at least one user (paragraph 0019).	Regarding claim 15, Simske teaches the encoded number or percentage of bits uniquely corresponds to the stage of the progression (paragraph 0019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simske in view of Simske, et al. (US 2014/0339312, herein Simske 2).4	Regarding claim 12, Simske teaches the method of claim 11, as discussed above.	Simske does not explicitly teach the operation includes an exclusive OR (XOR) or chained XOR operation.	Simske 2 teaches the operation includes an exclusive OR (XOR) or chained XOR operation (paragraph 0021).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Simske and Simske 2, because an XOR operation increases the security of the method (paragraph 0021 of Simske 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 The apparatus limitations are listed here, but they perform the steps of the claimed method.
        3 The apparatus limitations are listed here, but they perform the steps of the instructions executed by the claimed computer readable medium.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.